Exhibit 99.1 Investor Contact: Bruce R. Foster, CFO Asta Funding, Inc. (201) 567-5648 Asta Funding Announces Results for Three and Nine Months Ended June 30, 2016 ● $1 million in revenue for the three months ended June 30 th , an increase of 87 % over the prior year ● $ million in net income attributable to Asta Funding for the three months ended June 30 th ● Diluted EPS rose to $0.26 for the three months ended June 30 th ● $79.9 million investment in Structured Settlements and $43.7 million investment in Personal Injury Claims ● $73.9 million cash & securities as of June 30 th ENGLEWOOD CLIFFS, N.J., August 9, 2016 – Asta Funding, Inc. (NASDAQ: ASFI) (the “Company”), a diversified financial services company, today announced results for the three and nine months ended June 30, 2016. Gary Stern, Asta chairman, president and CEO said, “Investments made over the last few years in each of our business segments are gaining traction. Results in the third quarter were driven by the strong performances of those investments." Mr. Stern continued, “Looking forward, we are committed to investing in our areas of focus for growth, including personal injury claims, structured settlements and international distressed consumer assets, while remaining focused on cost savings, balanced growth and value creation for shareholders.” Fiscal Third Quarter 2016 Results For the three months ended June 30, 2016, net income attributable to Asta Funding, Inc. was $3.2 million, or $0.26 per diluted share, as compared to net income attributable to Asta Funding, Inc. of $0.2 million, or $0.01 per diluted share for the three months ended June 30, 2015. For the three months ended June 30, 2016, net income was $4.7million as compared to net income of $0.3 million for the three months ended June 30, 2015. Total income for the three months ended June 30, 2016 increased $8.8 million to $19.0 million, compared to $10.2 million for the three months ended June 30, 2015. Total revenue included in the three months ended June 30, 2016 is approximately $3.2 million in revenue from CBC Settlement Funding, LLC on structured settlements, as compared to $2.6 million for the three months ended June 30, 2015. Also included in total revenues for the three months ended June 30, 2016 is approximately $9.8 million from Pegasus Funding, LLC, the joint venture in the personal injury finance industry, as compared to $1.7 million for the three months ended June 30, 2015. Disability fee income for the three months ended June 30, 2016, was up by $0.6 million to $1.2 million as compared to $0.6 million for the three months ended June 30, 2015. Finance income from the distressed receivable business was down by approximately $0.6 million to $4.6 million for the three months ended June 30, 2016, as compared to $5.2 million for the three months ended June 30, 2015. General and administrative expenses were $10.6 million for the three months ended June 30, 2016, as compared to $9.2 million for the three months ended June 30, 2015. The increase for the three months ended June 30, 2016 was primarily attributable to an increase in legal fees , as well as increased operating costs for GAR Disability Advocates relative to the growth in the segment. Interest expense was $0.8 million for the three months ended June 30, 2016 as compared to $0.6 million for the three months ended June 30, 2015. Year-to - Date Results For the nine months ended June 30, 2016, net income attributable to Asta Funding, Inc. was $3.2 million, or $0.26 per diluted share, as compared to net income attributable to Asta Funding, Inc. of $0.9 million, or $0.07 per diluted share for the nine months ended June 30, 2015. For the nine months ended June 30, 2016, net income was $5.3million as compared to $1.1 million for the nine months ended June 30, 2015. Total income for the nine months ended June 30, 2016 was $42.3 million, as compared to $31.5 million for the nine months ended June 30, 2015. Total revenue included for the nine months ended June 30, 2016 is approximately $9.1 million in revenue from CBC Settlement Funding, LLC on structured settlements, as compared to $7.6 million for the nine months ended June 30, 2016. Also included in total revenues for the nine months ended June 30, 2016 is approximately $14.8 million from Pegasus Funding, LLC, as compared to $6.1 million for the nine months ended June 30, 2015. Disability fee income for the nine months ended June 30, 2016 was up by $1.8 million to $2.7 million, as compared to $0.9 million for the nine months ended June 30, 2015. Finance income from the distressed receivable business was down by approximately $1.0 million to $14.7 million for the six months ended June 30, 2016 from $15.7 million for the nine months ended June 30, 2015. General and administrative expenses were $32.0 million for the nine months ended June 30, 2016, as compared to $27.8 million for the nine months ended June 30, 2015. The increase for the nine months ended June 30, 2016 was primarily attributable to expected settlement costs of $2.0 million in connection with an expected legal settlement and a $1.0 million loss reserve related to a reduction in the carrying value of one of the Company’s investments, as well as increased operating costs for GAR Disability Advocates relative to the growth in the segment. Interest expense was $2.3 million for the nine months ended June 30, 2016, as compared to $1.7 million for the nine months ended June 30, 2015. The increase in interest expense is related to the growth in our structured settlement business segment, CBC Settlement Funding, LLC. As of June 30, 2016, CBC's invested balance in structured settlements has increased 23% and 90% since September 30, 2015, and 2014, respectively. Balance Sheet Review As of June 30, 2016 the Company had approximately $73.9 million in cash and cash equivalents, $176.5 million in stockholders' equity, and a net book value per share of $14.91. At June 30, 2016, the Company had an invested balance of $79.9 million in structured settlements and $43.7 million in personal injury claims. As part of its tender offer on May 12, 2016, the Company repurchased 274,284 shares of its common stock at a price of $10.25 per share. Total shares repurchased by the Company as a part of its previously terminated Shares Repurchase Plan and tender offer during the nine months ended June 30, 2016 was 1,258,484 at an average price of $8.86. Investor Call Information A conference call for investors to hear and discuss results for the three and nine months ended June 30, 2016 will be held on Tuesday, August 9, 2016 at 10:00 am EST. Toll-free dial-in number (U.S. and Canada): (800) 668-4132 International dial-in number: (224) 357-2196 Conference ID: Phone Replay: Toll-Free #: (800) 585-8367 Toll #: (404) 537-3406 Conference ID # 60869283 Recording will be available for replay two hours after the call's completion through 11:59 pm, EST on 8/15/16. About Asta Asta Funding, Inc. (NASDAQ:ASFI), headquartered inEnglewood Cliffs, New Jersey, is a diversified financial services company that assists consumers and serves investors through the strategic management of four complementary business segments: Personal Injury Claims, Structured Settlements, International Consumer Debt and Disability Advocacy. Founded in 1994 as a sub-prime auto lender, Asta now manages business units that include funding of personal injury claimsthrough an 80percent owned subsidiary,Pegasus Funding LLC;structured settlements through its wholly owned subsidiary,CBC Settlement Funding LLC; acquiring andmanaging international distressed consumer receivables through its wholly owned subsidiary,Palisades Acquisitions LLC;andbenefits advocacythrough its wholly owned subsidiary,GAR Disability Advocates, LLC.For additional information, please visit our website at http://www.astafunding.com . Forward-Looking Statements All statements in this new release other than statements of historical facts, including without limitation, statements regarding our future financial position, business strategy, budgets, projected revenues, projected costs, and plans and objectives of management for future operations, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements generally can be identified by the use of forward-looking terminology such as "may," "will," "expects," "intends," "plans," "projects," "estimates," "anticipates," or "believes" or the negative thereof, or any variation thereon, or similar terminology or expressions. We have based these forward-looking statements on our current expectations and projections about future events. These forward-looking statements are not guarantees and are subject to known and unknown risks, uncertainties and assumptions about us that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. Important factors which could materially affect our results and our future performance include, without limitation, our ability to purchase defaulted consumer receivables at appropriate prices, changes in government regulations that affect our ability to collect sufficient amounts on our defaulted consumer receivables, our ability to employ and retain qualified employees, changes in the credit or capital markets, changes in interest rates, deterioration in economic conditions, negative press regarding the debt collection industry which may have a negative impact on a debtor's willingness to pay the debt we acquire, and statements of assumption underlying any of the foregoing, as well as other factors set forth under "Item 1A. Risk Factors" in our annual report on Form 10-K for the year ended September 30, 2015 and other filings with the SEC. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the foregoing. Except as required by law, we assume no duty to update or revise any forward-looking statements. ASTA FUNDING, INC. AND SUBSIDIARIES Consolidated Balance Sheets ( rounded to the nearest thousands, except share data) (Unaudited) June 30, September 30, ASSETS Cash and cash equivalents $ $ Available for sale investments Consumer receivables acquired for liquidation (at net realizable value) Structured settlements Investment in personal injury claims Other investments, net Due from third party collection agencies and attorneys Prepaid and income taxes receivable Furniture and equipment, net Deferred income taxes Goodwill Other assets Total assets $ $ LIABILITIES Other debt – CBC (including non-recourse notes payable of $44.4 million at June 30, 2016 and $47.0 million at September 30, 2015) $ $ Other liabilities Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; authorized 5,000,000 shares; issued and outstanding — none — — Common stock, $.01 par value, authorized 30,000,000 shares; issued 13,297,508 at June 30, 2016 and 13,061,673 at September 30, 2015; and outstanding 11,837,224 at June 30, 2016 and 12,859,873 at September 30, 2015 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock (at cost) 1,460,284 shares at June 30, 2016 and 201,800 shares at September 30, 2015 ) ) Non-controlling interest ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ ASTA FUNDING, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) ( rounded to the nearest thousands, except share data) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended June 30, 2016 June 30, 2015 June 30, 2016 June 30, 2015 Revenues: Finance income, net $ Personal injury claims income Unrealized gain on structured settlements Interest income on structured settlements Disability fee income Total revenues Other income — includes $(32,000) and ($159,000) during the three month periods ended June 30, 2016 and 2015, respectively, and $(63,000) and ($120,000) during the nine month periods ended June 30, 2016 and 2015, respectively, of accumulated other comprehensive income reclassification for unrealized net gains / (losses) on available for sale securities Expenses: General and administrative Interest Impairment of consumer receivables — — — Income before income tax Income tax expense — includes tax expense benefit of $ (13,000) and ($64,000) during the three month periods ended June 30, 2016 and 2015 and $(24,000) and ($27,000) during the nine month periods ended June 30, 2016 and 2015, respectively, of accumulated other comprehensive income reclassifications for unrealized net gains / (losses) on available for sale securities Net income Less: net income attributable to non-controlling interests Net income attributable to Asta Funding, Inc. $ Net income per share attributable to Asta Funding, Inc.: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted
